         Case 1:17-cv-05992-PGG Document 67 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MBE CAPITAL PARTNERS, LLC,

                       Plaintiff,                                    ORDER

             - against -                                      17 Civ. 5992 (PGG)

AVPOL INTERNATIONAL, LLC, d/b/a AIL
LOGISTICS SOLUTIONS, SANDRA K.
WALLS, EMERALD TRANSFORMER
CORPORATION, KIEWIT POWER
CONSTRUCTORS CO., BODINE
ALUMINUM, INC., UNITED STATES OF
AMERICA, GENERAL SERVICES
ADMINISTRATION and UNITED STATES
ARMY CORPS OF ENGINERS, NASHVILLE
and MEMPHIS DISTRICTS,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

November 19, 2020 at 10:00 a.m. will now take place on November 19, 2020 at 10:30 a.m. by

telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. By

November 17, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court
          Case 1:17-cv-05992-PGG Document 67 Filed 11/16/20 Page 2 of 2




knows which numbers to un-mute. The email should include the case name and case number in

the subject line.


Dated: New York, New York
       November 16, 2020
